*540On Petition for a Rehearing.'
Coffey, J.
A petition for a rehearing has been filed in this case, supported by an able brief, in which it is contended that the opinion heretofore handed down is in conflict with the opinion of the Supreme Court of the United States in the case of Sioux City Street R. W. Company v. Sioux City, 138 U. S. 98, decided sixteen days after the opinion in this case was rendered. We have given the case referred to a careful consideration, and have reached the' conclusion that it in nowise conflicts with the opinion heretofore rendered by this court in the case at bar.
It appears from the case cited that the code of the State of Iowa contains the following provision :
“ Sec. 1090. The articles of incorporation, by-laws, rules and regulations of corporations hereafter organized under the provisions of this title, or whose organizations may be adopted or amended hereunder, shall, at all times, be subject to legislative control, and may be, at any time, altered, abridged or set aside by law, and every franchise obtained, used or enjoyed by such corporation may be regulated, withheld, or be subject to conditions imposed upon the enjoyment thereof, whenever the general assembly shall deem necessary for the public good.”
The Sioux City Railway Company obtained a charter from Sioux City to construct a street railway, binding itself to pave the streets used for that purpose, between the rails. Subsequently the General Assembly of that State passed an act requiring street railway companies to pave not only between the rails, but also one foot outside the rails. The question for decision in the case involved the power of the State of Iowa to impose this new burden on the street railway company, the contention of the company being that its charter constituted a contract between it and the city which could not be impaired by a legislative enactment without its consent. Upon the subject of this contention the *541court said: “Under section 1090 of the Iowa code, the legislature had the power not only to repeal and amend the articles of incorporation of the company, but to impose any conditions upon the enjoyment of its franchise which the general assembly might deem necessary for the public good. The reservation of this power was a condition of the grant. The city counciTcould make no arrangement with the company which would not be subject, under that section, to the superior power of the general assembly. * *
Filed June 19, 1891.
“ No question can arise as to the impairment of the obligation of a contract, when the company accepted all of its corporate powers subject to the reserved power of the State to modify its charter and to impose additional burdens upon the enjoyment of its franchise.”
It will thus be seen that the question involved in th.e case cited was quite different from the questions involved in this case. In that case the whole question turned upon the power of the State of Iowa under the powers reserved by the section of its code set out above, while there is no question of reserved powers involved in the case now before us.
That the States, or municipalities, to which the powers of the State in that respect have been delegated, may contract away the right to tax, in a given case, seems to be settled by the decisions of the Supreme Court of the United States. New Orleans Gas Co. v. Louisiana Light Co., 115 U. S. 650, and authorities cited.
Pursuant to the request contained in the petition for a rehearing, we have again gone over the questions involved in this case, and feel that there is no error in the opinion heretofore handed down.
Petition for a rehearing overruled.